ON SECOND RETURN TO REMAND

TAYLOR, Judge.
The appellant, Thomas Ray Parnell, appealed the summary denial of his petition for post-conviction relief filed pursuant to Rule 32, A.R.Crim.P. We remanded this case, on the state’s motion, so that the court’s order denying the petition could reflect whether the court had considered the response filed by the state before dismissing the petition. Parnell v. State, 645 So.2d 308 (Ala.Cr.App. 1993). We again remanded this ease, on the state’s motion, when the court’s return to remand failed to state that it had considered the state’s response to the post-conviction petition. Parnell v. State, 645 So.2d 308 (Ala.Cr.App.1994).
The trial court has now filed a second return with this court reflecting that it considered the state’s response and that the petition was summarily denied because the issues could have been, but were not, raised on direct appeal. Rule 32.2(a)(5), A.R.Crim.P.
The denial of the appellant’s petition for post-conviction relief is due to be affirmed.
AFFIRMED.
All the Judges concur.